Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 28, 54, and 68 contain allowable subject matter from parent application 16/748530 now US 10,980,271.
Closest prior art documents are Liu (US 2004/0101543), Hansson (US 2004/0191322), Cantrell (US 2012/0118310), Cantrell (US 2012/0138074) and Duggins (US 2013/0206150).
Although Liu teaches a smokeless tobacco having sugar alcohols that fall into the claimed ranges, the product of Liu does not contain any gum binder.
Although Hansson teaches a smokeless tobacco product having isomalt in the claimed amounts, the product does not contain the claimed amount of gum binder.
Although Cantrell teaches a pastille having gum binder, isomalt and maltitol, and non-tobacco botanical material; Cantrell does not teach or suggest the claimed ranges.
Although Duggins teaches a smokeless tobacco product having sugar alcohol and gum binder in the claimed amounts, Duggins does not teach or suggest that the sugar alcohol contains isomalt in an amount of at least 80% of the sugar alcohol.
It is noted that Moldoveanu (US 2015/0068545) teaches a smokeless tobacco product matching the claimed invention, however, Moldoveanu qualifies as an exception under 35 USC 102(b)(1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741